Status of the Claims
	Claims 1-2, 5-13, 16-18, and 21-26.
Claims 3-4, 14-15, and 19-20 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Henry Welch on 06/14/2022.

The application has been amended as follows: 

Please amend claims 11, 17, and 21-26 as follows. Claims 1-2, 5-10, 12-13, 16, and 18 should remain as previously presented in the amendment filed 05/20/2022.

11. (Currently Amended) The portable computing device of claim 1, wherein to perform the one or more actions, the one or more processors are configured to: 
obtain additional information to augment information received in the text-based message; 
and present the additional information to [[an]]the operator.

17. (Currently Amended) The method of claim 13, wherein performing the one or more actions comprises: 
obtaining additional information to augment information received in the text-based message; and 
presenting the additional information to [[an]]the operator; 
wherein the additional information includes one or more of an image of an item, a map to a destination, or directions to the destination.

21. (Currently Amended) The portable computing device of claim 1, wherein to perform the one more actions, the one or more processors are further configured to: 
receive a warning from the legacy user interface; 
display the warning to [[an]]the operator; and 
continue to display the warning to the operator even though the warning is no longer being received from the legacy user interface.

22. (Currently Amended) The portable computing device of claim 1, wherein to perform the one more actions, the one or more processors are further configured to: 
log information received from [[an]]the operator in the working document; 
examine the logged information for a pattern; and 
update the workflow, based on the pattern, to add a response to a list of suggested responses provided to the operator as part of the workflow.

23. (Currently Amended) The method of claim 13, wherein performing the one more actions further comprises: 
receiving a warning from the legacy user interface; 
displaying the warning to [[an]]the operator; and 
continuing to display the warning to the operator even though the warning is no longer being received from the legacy user interface.

24. (Currently Amended) The method of claim 13, wherein performing the one more actions further comprises: 
logging information received from [[an]]the operator in the working document; 
examining the logged information for a pattern; and 
updating the workflow, based on the pattern, to add a response to a list of suggested responses provided to the operator as part of the workflow.

25. (Currently Amended) The non-transitory machine-readable medium of claim 18, wherein performing the one more actions further comprises: 
receiving a warning from the legacy user interface; 
displaying the warning to [[an]]the operator; and 
continuing to display the warning to the operator even though the warning is no longer being received from the legacy user interface.

26. (Currently Amended) The non-transitory machine-readable medium of claim 18, wherein performing the one more actions further comprises: 
logging information received from [[an]]the operator in the working document; 
examining the logged information for a pattern; and 
updating the workflow, based on the pattern, to add a response to a list of suggested responses provided to the operator as part of the workflow.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“load a workflow document specifying a workflow described according to a workflow structure… establish, based on the workflow and the type of the legacy user interface, a Telnet connection between the workflow engine executing on the portable computing device and the legacy user interface on the legacy computer system… wherein the one or more actions comprise sending, to the legacy user interface and the legacy computer system, a text-based response to the legacy user interface and the legacy computer system; wherein to perform the one or more actions, the one or more processors are configured to: present information from the text-based message to an operator; solicit input from the operator; send the text-based response to the legacy user interface based on the input; and validate the input received from the operator using one or more custom validations of the workflow before sending the text-based response to the legacy user interface and the legacy computing system.”

Regarding Claim 13, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“loading, by one or more processors of a portable computing device executing a workflow engine, a workflow document specifying a workflow described according to a workflow structure… establishing, by the one or more processors and based on the workflow and the type of the legacy user interface, a Telnet connection between the workflow engine on the portable computing device and the legacy user interface on the legacy computer system… wherein the one or more actions comprise sending, to the legacy user interface and the legacy computer system, a text-based response to the text-based message to the legacy user interface and the legacy computer system, wherein performing the one or more actions comprises: presenting information from the text-based message to an operator; soliciting input from the operator; sending the text-based response to the legacy user interface based on the input; and validating the input received from the operator using one or more custom validations of the workflow before sending the text-based response to the legacy user interface and the legacy computing system”

Regarding Claim 18, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“loading a workflow document specifying a workflow described according to a workflow structure… establishing, based on the workflow and the type of the type of the legacy user interface, a Telnet connection between the workflow engine on the portable computing device and the legacy user interface on the legacy computer system… wherein the one or more actions comprise sending, to the legacy user interface and the legacy computer system, a text- based response to the text-based message to the legacy user interface and the legacy computer systems wherein performing the one or more actions comprises: presenting information from the text-based message to an operator; soliciting input from the operator; sending the text-based response to the legacy user interface based on the input; and validating the input received from the operator using one or more custom validations of the workflow before sending the text-based response to the legacy user interface and the legacy computing system.”

These limitations, in specific combination as recited in independent claims 1, 13, and 18, define the patentability of these claims. Dependent claims 2, 5-12, 16-17, and 21-26 are allowed for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             

/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173